Determination of respondent’s License Division, dated March 3, 2005, which, after a hearing, upheld the revocation of petitioner’s pistol license, unanimously confirmed, the petition denied and this proceeding (transferred to this Court by order of Supreme Court, New York County [Michael D. Stallman, J.], entered September 22, 2005), dismissed, without costs.
There was substantial evidence adduced at the administrative hearing that petitioner failed to notify the License Division immediately of his arrest (in violation of 38 RCNY 5-22 [c] [1] and 5-30 [c] [1]) on charges of menacing in the third degree, and of an order of protection issued against him (in violation of 38 RCNY 5-30 [c] [5]). He also failed to submit a notarized state*390ment as requested by the License Division (in violation of 38 RCNY 5-22 [a] [17]), and was illegally in possession of 10 rifles and a pellet rifle without a rifle/shotgun permit (in violation of New York City Administrative Code §§ 10-303 and 10-131 [b] [1]). In view of such evidence, the license revocation may not be judicially disturbed (Matter of Cohen v Kelly, 30 AD3d 170 [2006]; Ricatto v Kelly, 303 AD2d 240 [2003]).
We have considered the balance of petitioner’s argument and find it unavailing. Concur—Friedman, J.P., Sullivan, Buckley and Malone, JJ.